MEMORANDUM DECISION
                                                                      Mar 30 2015, 9:59 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
      Andrea L. Ciobanu                                        Bradley Banks
      Alex Beeman                                              Banks & Brower
      Ciobanu Law, P.C.                                        Indianapolis, Indiana
      Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      S.B.,                                                    March 30, 2015

      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               24A01-1405-DR-00210
              v.                                               Appeal from the Franklin Circuit
                                                               Court

      C.B.,                                                    The Honorable J. Steven Cox, Judge
                                                               Cause Nos. 24C01-0511-DR-000419;
      Appellee-Respondent.
                                                               24C01-1003-JP-00039




      Mathias, Judge.

[1]   S.B. (“Mother”) appeals from the trial court’s order granting C.B. (“Father”)

      custody of their minor children. She presents three issues for our review, which

      we revise and restate as:




      Court of Appeals of Indiana | Memorandum Decision 24A01-1405-DR-00210 | March 30, 2015   Page 1 of 9
               (1) whether the trial court abused its discretion in modifying custody of
               Mother and Father’s two oldest children;

               (2) whether the trial court abused its discretion in granting Father
               physical custody of their two youngest children; and

               (3) whether the trial court erred in ordering Mother to pay $315 per week
               in child support retroactive to the date of Father’s petition.

[2]   We affirm.


                                      Facts and Procedural History

[3]   Mother and Father married in 1997. During the marriage, the couple had two

      daughters, born in 1997 and 2001. The marriage was dissolved in 2006, and

      Mother was awarded primary physical custody of the two children, with Father

      to have parenting time. Shortly after their divorce, Mother and Father

      reconciled and began to live together again. They had two more children in

      2008 and 2010.

[4]   On October 5, 2013, Mother and Father had an argument regarding text

      messages Mother had been exchanging with a male friend. Mother left the

      house and went to stay with her sister for two days. After leaving her sister’s

      home, she stayed at the home of her male friend for a few more days.1 Mother

      was fired from her nursing job soon thereafter.


[5]   The day after Mother and Father’s argument, the parties agreed that Father,

      who was struggling financially, would move to Tennessee with the children to



      1
        While she was staying there, the inside of home of Mother’s friend was set on fire. Father was investigated
      for the arson, but at the time of the hearings, no charges had been brought against Father.

      Court of Appeals of Indiana | Memorandum Decision 24A01-1405-DR-00210 | March 30, 2015            Page 2 of 9
      be close to Father’s relatives. Father and the children moved in with Father’s

      mother, and the children began attending public school in Tennessee.2 Mother

      moved by herself into a house in Shelbyville, Indiana. Mother did not see the

      children until the end of January 2014 but spoke with them via telephone.3

[6]   On October 31, 2013, about three weeks after Father moved to Tennessee with

      the children, he filed a petition to modify custody and abate child support. On

      January 28, 2014, the trial court held a hearing on Father’s petition. At the

      hearing, Mother and Father filed with the court an interim agreement which

      provided that that the children would live with Father in Tennessee and Mother

      would see the youngest two children on alternating weekends and the oldest

      two children from February 15 to February 17, 2014. The trial court heard

      additional evidence on March 13, 2014. On April 11, 2014, the trial court

      issued an order granting Father primary physical custody of the children and

      awarding Mother parenting time. The trial court did not address Father’s

      request to abate child support in its April 11 order.

[7]   On May 1, 2014, Father filed a request for retroactive child support, alleging

      that both Mother and Father were now gainfully employed, that Mother and

      Father were earning $733 and $450 per week respectively, and that Father had

      been providing for the children without any financial assistance from Mother

      since October 31, 2013. Father also reported that he was paying $140 per week



      2
          The two youngest children lived in Alabama with Father’s sister for a short time.
      3
          The record is unclear as to how frequently S.B. spoke with the children on the telephone.

      Court of Appeals of Indiana | Memorandum Decision 24A01-1405-DR-00210 | March 30, 2015          Page 3 of 9
       in work-related childcare expenses and $43 per week in health insurance

       premiums for the children. The trial court held a hearing on Father’s request on

       June 10, 2014. On September 5, 2014, the trial court ordered Mother to pay

       $315 per week in child support retroactive to the date of Father’s October 31,

       2013 petition.


[8]    Mother now appeals.

                                       I. Modification of Custody

[9]    Mother first argues that the trial court abused its discretion in granting Father’s

       petition to modify custody of the two oldest children.


[10]   Because we give latitude and deference to the trial court’s decision in family law

       matters, we review a trial court’s decision regarding a request to modify custody

       and child support for an abuse of discretion. Kirk v. Kirk, 770 N.E.2d 304, 307

       (Ind. 2002). We “will not substitute our own judgment if any evidence or

       legitimate inferences support the trial court’s judgment.” Id. Furthermore, we

       will not “reweigh the evidence or judge the credibility of the witnesses” and we

       will consider only the evidence most favorable to judgment and the reasonable

       inference to be drawn therefrom. Green v. Green, 843 N.E.2d 23, 26 (Ind. Ct.

       App. 2006).


[11]   Indiana Code section 31-17-2-21 provides that a “court may not modify a child

       custody order unless: (1) the modification is in the best interests of the child;

       and (2) there is a substantial change in one (1) or more of the factors that the



       Court of Appeals of Indiana | Memorandum Decision 24A01-1405-DR-00210 | March 30, 2015   Page 4 of 9
       court may consider under [Indiana Code section 31-17-2-8].” Those factors

       include:

                (1) The age and sex of the child.
               (2) The wishes of the child’s parent or parents.
               (3) The wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age.
               (4) The interaction and interrelationship of the child with:
                       (A) the child’s parent or parents;
                       (B) the child’s sibling; and
                       (C) any other person who may significantly affect the child’s
                       best interests.
               (5) The child’s adjustment to the child’s:
                       (A) home;
                       (B) school; and
                       (C) community.
               (6) The mental and physical health of all individuals involved.
               (7) Evidence of a pattern of domestic or family violence by either
               parent.
               (8) Evidence that the child has been cared for by a de facto custodian[.]

       Ind. Code § 31-17-2-8.


[12]   A trial court does not have to specifically identify which of the factors has

       substantially changed, but “we have interpreted I.C. § 31-17-2-21 to require that

       a modification must be accompanied by a finding that there has been a

       substantial change in one or more of the statutory factors listed in I.C. § 31-17-

       2-8.” Nienaber v. Nienaber, 787 N.E.2d 450, 455-56 (Ind. Ct. App. 2003).




       Court of Appeals of Indiana | Memorandum Decision 24A01-1405-DR-00210 | March 30, 2015   Page 5 of 9
[13]   Here, the evidence most favorable to the judgment reveals that Mother and

       Father lived together for approximately six years after their marriage was

       dissolved. During this time, they had two additional children. In October

       2013, they separated again and Mother lost her job and was unable to provide

       for the children. Mother and Father agreed that Father would move to

       Tennessee with the children. Father had the support of his extended family in

       Tennessee and the two oldest children were attending public school there,

       where, before, they had been homeschooled. The trial court also considered the

       wishes of the two oldest children, who were sixteen and twelve years old at the

       time of the hearing.

[14]   Accordingly, the trial court had ample evidence from which to conclude a

       substantial change in circumstances had occurred since the initial custody

       determination and that a change in custody was in the best interests of the

       children. While we acknowledge that Mother presented evidence to the

       contrary, Mother’s argument amounts to a request that we reweigh the evidence

       and assess the credibility of the witnesses, which we will not do. See D.C. v.

       J.A.C., 977 N.E.2d 951, 956-57 (Ind. 2012) (appellate courts “are in a poor

       position to look at a cold transcript of the record, and conclude that the trial

       judge, who saw the witnesses, observed their demeanor, and scrutinized their

       testimony as it came from the witness stand, did not properly understand the

       significance of the evidence” (quoting Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind.

       2002).) We therefore find no abuse of discretion in the court’s grant of Father’s

       petition to modify custody.


       Court of Appeals of Indiana | Memorandum Decision 24A01-1405-DR-00210 | March 30, 2015   Page 6 of 9
                                  II. Initial Custody Determination

[15]   Mother also argues that the trial court abused its discretion in granting Father

       custody of the two youngest children who were born after Mother and Father’s

       divorce and the initial custody determination for their two oldest children.


[16]   We review custody determinations for an abuse of discretion, with a preference

       for granting latitude and deference to our trial courts in family law matters.

       Webb v. Webb, 868 N.E.2d 592 (Ind. Ct. App. 2007). We will not reverse unless

       the trial court’s decision is against the logic and effect of the facts and

       circumstances before it or the reasonable inferences drawn therefrom. Id.


[17]   In making a custody determination, the trial court “shall consider the factors

       listed under section 8 of this chapter.” Ind. Code § 31-17-2-21(b). As noted

       above, those factors include the child’s age and sex; the wishes of the parent(s);

       the child’s wishes; the relationship the child has with his or her parent(s),

       sibling(s), and others; the child’s adjustment to home, school, and community;

       the mental and physical health of all involved; any evidence of domestic or

       family violence; and any evidence that the child has been cared for by a de facto

       custodian. Ind. Code § 31-17-2-8(1)-(8)).

[18]   Mother argues that the trial court erred in finding that granting Father physical

       custody was in the children’s best interests because “Father . . . has no ability to

       care for the children without significant reliance on others” and because Mother

       “has been the bread winner and maintained steady employment” throughout

       the children’s lives. Appellant’s Br. at 23.


       Court of Appeals of Indiana | Memorandum Decision 24A01-1405-DR-00210 | March 30, 2015   Page 7 of 9
[19]   As with her argument regarding custody modification for the two older

       children, Mother asks us to reweigh the evidence, which we will not do. Spencer

       v. Spencer, 684 N.E.2d 500, 501 (Ind. Ct. App. 1997). The trial court heard

       evidence that Father and the children have the support of Father’s relatives in

       Tennessee, that Father was working and providing for the children, and that the

       children were settled in their schools. Under these facts and circumstances, the

       trial court did not abuse its discretion by awarding Father primary physical

       custody of the two younger children.


                                    III. Retroactive Child Support

[20]   Mother next argues that the trial court abused its discretion in ordering her to

       pay $315 per week in child support retroactive to October 31, 2013.

       Specifically, she argues no evidence in the record supports the weekly gross

       income the trial court imputed to Mother, that there was “no evidence that

       Father paid any work-related child care expenses,” and no evidence existed

       supporting the trial court’s conclusion that Father should receive credit for

       providing the children with health insurance. Appellant’s Br. at 24.


[21]   Decisions regarding child support rest within the sound discretion of the trial

       court. Beehler v. Beehler, 693 N.E.2d 638, 640 (Ind. Ct. App. 1998). We will

       reverse only for an abuse of discretion or if the trial court’s determination is

       contrary to law. Id. A trial court has the discretionary power to make a

       modification for child support relate back to the date the petition to modify is

       filed, or any date thereafter. Id. at 641; Smith v. Mobley, 561 N.E.2d 504, 508

       (Ind. Ct. App. 1990), trans. denied.
       Court of Appeals of Indiana | Memorandum Decision 24A01-1405-DR-00210 | March 30, 2015   Page 8 of 9
[22]   According to the evidence most favorable to the trial court’s, Mother had not

       contributed any financial support for the children since October 31, 2013,

       Father was earning $450 per week, Mother was earning $733 per week, Father

       was paying $140 per week in work-related childcare expenses, and Father was

       paying $43 per week in health insurance premiums for the children. In light of

       this evidence, and because the law is clear that a trial court may order support

       retroactively to any date from the filing of the petition to modify support, we

       conclude that the trial court did not abuse its discretion in ordering Mother to

       pay $315 in child support, retroactive to October 31, 2014.


                                                  Conclusion

[23]   For all of these reasons, the trial court did not abuse its discretion in granting

       Father custody of all four children and in ordering Mother to pay retroactive

       child support in the amount of $315 per week.


[24]   Affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 24A01-1405-DR-00210 | March 30, 2015   Page 9 of 9